United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1995
                                   ___________

United States of America,                *
                                         *
             Appellant,                  *
                                         *   Appeal From the United States
             v.                          *   District Court for the
                                         *   Eastern District of Missouri.
Kendrix D. Feemster,                     *
                                         *
             Appellee.
                                   ___________

                             Submitted: November 16, 2005
                                Filed: January 24, 2006
                                 ___________

Before SMITH, HEANEY, and BENTON, Circuit Judges.
                            ___________

HEANEY, Circuit Judge.

       Following a jury trial, Kendrix D. Feemster was convicted of two counts of
distribution of cocaine base (crack), in violation of 18 U.S.C. § 841(a)(1). Feemster
was sentenced to 120 months of imprisonment, to be followed by eight years of
supervised release. On appeal, the sole issue for our consideration is whether the
district court erred in imposing a 120-month sentence when Feemster’s guidelines
range was 360 months to life. Because we cannot ascertain whether the sentence is
unreasonable based on the record before us, we remand.
                                 BACKGROUND

       On March 16, 2004, Feemster sold 11.2 grams of crack to an undercover DEA
Task Force officer. On March 25, 2004, Feemster sold 6.8 grams of crack to the same
officer. Feemster was subsequently charged by indictment with two counts of
distributing crack.1 Feemster went to trial, and was found guilty by a jury of both
counts.

       According to undisputed sections of the presentence report, Feemster had
accumulated a lengthy criminal history as a juvenile and adult, mostly made up of
petty crime convictions. Two of his adult offenses, however, qualified as felony
crimes of violence, invoking the guidelines’ career offender enhancement. See USSG
§ 4B1.1. One of these crimes was a first-degree burglary that Feemster committed
while he was seventeen, but for which he was certified as an adult.2 The other
qualifying offense was a first-degree robbery that Feemster committed when he was
twenty-three. Feemster was also subject to a ten-year mandatory minimum due to a
prior felony drug crime that he committed when he was sixteen, but for which he was
also prosecuted as an adult. See 21 U.S.C. § 841(b)(1)(B). Without application of the
statutory minimum or the career offender enhancement, Feemster’s guidelines range
would have been 92 to 115 months of imprisonment. The career offender
enhancement, however, increased his sentencing range to 360 months to life.




      1
       Feemster was originally charged with three counts, but one of these counts was
dismissed on the government’s motion to protect the confidentiality of one of its
informants.
      2
       The guidelines definition of “crime of violence” includes those crimes that
were “committed prior to age eighteen . . . if it is classified as an adult conviction
under the laws of the jurisdiction in which the defendant was convicted.” USSG §
4B1.2, comment. (n.1).

                                         -2-
      At sentencing on March 10, 2004, Feemster asked the court to consider a
sentence lower than his guidelines range. He reminded the court that, absent his two
qualifying crimes of violence, he would be facing a sentencing range of 92 to 115
months. The court recognized that one of these crimes occurred at a time when
Feemster was seventeen years old and the other happened when he was twenty-three.
The court noted that Feemster’s sentencing range had already increased from 92 to
115 months to at least 120 months by virtue of the mandatory minimum. The
government argued that a thirty-year guidelines sentence was reasonable. The court
disagreed:

      I think this sentence is too much. 360 is too much because the offense
      you’re counting on [for application of the ten-year mandatory minimum]
      is this 16-year-old drug offense for one when he was 16 years old. He’s
      only 24. The crimes of alleged violence were one at 17, burglary, and the
      other at 23, the robbery.

(Mar. 10, 2004 Sent. Tr. at 15-16.) The court then imposed concurrent 120-month
sentences on each count of conviction, to be followed by three years of supervised
release. On March 17, 2004, Feemster was brought before the court to correct the
term of supervised release so that it met the statutory minimum of eight years. The
court reiterated its reasons for deviating from Feemster’s guidelines range: “I
sentenced him there because in considering the defendant’s age, current age and age
at which he committed the prior offenses including offense when he was 17 – 16 and
17 years old, and that’s why I gave him that sentence that he received.” (Mar. 17,
2004 Sent. Tr. at 3.) This appeal followed.

                                      ANALYSIS

      The government first asserts that the district court erred by failing to consult the
guidelines in fashioning its sentence. See United States v. Haack, 403 F.3d 997,
1002-03 (8th Cir. 2005) (requiring sentencing courts in the advisory guidelines regime

                                           -3-
to nonetheless consider the appropriate guidelines range before imposing a sentence).
This assertion is directly contradicted by the record. The court referenced the fact that
Feemster’s guidelines range was 360 months in the March 10, 2004 sentencing
hearing. Moreover, in its Statement of Reasons for the sentence, the court specifically
determined the guidelines range to be 360 months to life. We therefore find the
insinuation that the district court did not know Feemster’s guidelines range wholly
without merit.

       We now turn to whether the district court’s imposition of a ten-year sentence
is unreasonable. See United States v. Booker, 125 S. Ct. 738, 766 (2005) (directing
appellate courts to review the sentences of district courts imposed under the advisory
guidelines system for “unreasonableness” with regard to the factors enumerated in 18
U.S.C. § 3553(a)). Booker requires courts to fashion an appropriate sentence,
considering: the nature and circumstances of the offense; the history and
characteristics of the defendant; the need for the sentence imposed to advance
institutional integrity, provide deterrence, protect the public, and rehabilitate the
defendant; and the kinds of sentences available, including the guidelines range.
Booker, 125 S. Ct. at 757; see also 18 U.S.C. § 3553(a).

      We note that while the deviation from the guidelines in this case is large, it is
not unique. In United States v. Rogers, 423 F.3d 823 (8th Cir. 2005), our court
affirmed a 360-month sentence for a defendant with a guidelines range of 57 to 71
months. In United States v. Winters, 416 F.3d 856 (8th Cir. 2005), a divided panel
affirmed a 240-month sentence when the guidelines called for 177 to 191 months.
Lastly, in United States v. Christenson, 403 F.3d 1006 (8th Cir. 2005), opinion
vacated and district court judgment aff’d without opinion en banc by an equally
divided court, 424 F.3d 852 (8th Cir. 2005) (en banc), the district court departed from
a 240-month sentence to a 60-month sentence. Thus, large variances from guidelines
sentences are not unprecedented.



                                          -4-
        Moreover, the guidelines themselves have recognized that the career offender
enhancement can often result in a gross overstatement of a defendant’s criminal
history. See 4A1.3(b)(3) (permitting a one-category departure for defendants who,
by virtue of the career offender enhancement, have a criminal history category that
overrepresents the seriousness of their past offenses). Our court has done the same,
albeit in pre-Booker jurisprudence. In United States v. Greger, 339 F.3d 666, 671 (8th
Cir. 2003), a panel considered the extent to which a sentencing court could depart for
a career offender defendant. The court noted that the career offender enhancement
raises both the defendant’s offense level and criminal history category. Because the
enhancement raised both ends of a defendant’s sentencing matrix, the court held that
a departure based on the enhancement’s overstatement of the defendant’s criminal
history could affect the same. Thus, the court permitted “career offender-based”
downward departures that lowered both the offense level and the criminal history of
the defendant. Greger, 339 F.3d at 671; see also United States v. Hutman, 339 F.3d
773, 775-77 (8th Cir. 2003) (discussing the availability of downward departures for
defendants whose sentencing ranges reflect an overstated criminal history due to the
career offender enhancement).

       For the reasons stated above, we reject the government’s position at oral
argument that any variance from the guidelines sentence would be unreasonable. On
the basis of the record before us, however, we are reluctant to affirm the sentence in
this case. Further analysis is required to support the variance. At sentencing, the
government asked the court to specify which § 3553(a) factors it was relying upon,
but the court simply stated that it already had, appropriately referencing the impact of
the defendant’s youth as a mitigating factor. We agree that the history and
characteristics of the defendant are appropriate considerations here, particularly
because the defendant’s guidelines range more than tripled based on acts committed
while a juvenile. Accord United States v. Senior, 935 F.2d 149, 150-51 (8th Cir.
1991). Booker mandates that the sentencing court go further, and consider all factors
enumerated in § 3553(a). We have often recognized that we defer to the district

                                          -5-
court’s superior position with respect to sentencing decisions. See, e.g., Rogers, 423
F.3d at 829 (noting that post-Booker unreasonableness review “‘is akin to . . . abuse
of discretion review’” (quoting United States v. Hadash, 408 F.3d 1080, 1083 (8th Cir.
2005)). That said, we have also stressed that, in the wake of Booker, a court maintains
a duty to explain its reasons for the sentence imposed with some degree of specificity.
United States v. Engler, 422 F.3d 692, 696-97 (8th Cir. 2005). Accordingly, we
remand the matter for imposition of sentence following more explicit and thorough
consideration of all factors enumerated in § 3553(a).3

                                   CONCLUSION

      For the reasons stated herein, we remand to the district court for resentencing.
Because we find the record at this time does not permit our court to undertake a
meaningful analysis of whether the sentence imposed is unreasonable, we express no
opinion on that issue.
                       ______________________________




      3
      If the district court finds it necessary, it may hold further hearings on the issue
of Feemster’s sentence in order to more fully develop the record.

                                          -6-